DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a hollow mouth end portion; a filtration portion; a cavity; the mouth end; unrestricted flow channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
(Note: Applicant is reminded to name each of the element terminology throughout the claim set accordingly that has described in the specification and drawing to further prevent confusing)



Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The abstract of the disclosure is objected to because there is the phase “[Figure 2]” in the abstract that should be delete.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 33 lines 7; and 12 recite: “the mouth end of the filter”. It is ambiguous whether “the mouth end” that Applicant recited here is the same at “a hollow mouth end portion” as introduced earlier in the claim 33 or this “the mouth end” is a different portion of the smoking article in this application. Therefore, further clarification is required.
	Claims 34-47 are depending on claim 33 and also are rejected.

Claim 1 recites the limitation "the mouth end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-47 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Besso et al. (US 2011/0120481).
As per claim 33: Besso discloses a smoking article 50 comprising: a tobacco rod 12, and a filter 14 connected to the tobacco rod 12, the filter 14 comprising: a hollow mouth end portion 22 (see Para. [0098]; wherein  the mouth end filter segment may consist of a hollow tube or recess located at the mouth end of the multi-segment filter that has substantially no filtration efficiency); and a filtration portion 16/24 upstream of the hollow mouth end portion 22, the filtration portion 16/24 comprising one or more filter segments (such as mouth end filter segment 16 and rod end filter segment 24; or another rod end filter segment 26); wherein the hollow mouth end portion 22 defines a cavity at the mouth end of the filter 14 providing an unrestricted flow channel (it is inherent since, the mouth end filter segment 22 is hollow end therefore, it would created a flow channel from the mouth end up to the downstream of the filter) that extends from the downstream end of the filtration portion 16/24 to the mouth end of the filter 14; and wherein the smoking article 50 comprises a ventilation zone comprising at least one circumferential row of perforation (see Para. [0110]; wherein smoking articles preferably further include at least one circumferential row of perforations at a location along the filter in order to ventilate mainstream smoke drawn through the filter from the rod of smokable material by a consumer).
However, Besso does not explicitly disclose wherein the length of the hollow mouth end portion is at least about 25% of the overall filter length and within about 5mm of the length of the filtration portion; and the circumferential row of perforations provided at a location at least about 2mm upstream from the downstream end of the filtration portion.
On the other hand, Besso mentioned the length of each individual filter segment of multi-segment filters ranges from about 5mm to about 22mm, more preferably from about 8mm to about 18mm, most preferably about 15mm; and at least one circumferential row of perforations is located at least 12mm from the mouth end of the filter in order to provide a better ventilate mainstream smoke drawn through the filter from the rod of smokable material my consumer. Although, Besso does not explicitly in detail structure disclose wherein the length of the hollow mouth end portion is at least about 25% of the overall filter length and within about 5mm of the length of the filtration portion; and the circumferential row of perforations provided at a location at least about 2mm upstream from the downstream end of the filtration portion. However, a person having ordinary skill in the art would know that having the recited structure above from the instant invention can only deal with to make adjustable from the manufacture desire, because such modification still would not change the function of the smoking article after all. Further, since Applicants have not presented no explanation that these particular configurations as recited above are significant or are anything more than one of numerous configurations that a person of ordinary skill in the art would find obvious. Since, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the smoking article of Besso by having the length of the hollow mouth end portion is at least about 25% of the overall filter length and within about 5mm of the length of the filtration portion; and the circumferential row of perforations provided at a location at least about 2mm upstream from the downstream end of the filtration portion as taught by the instant invention to further provide a better ventilate mainstream smoke drawn through the filter form the rod of smokable material by consumer; and to permit draw of ventilating air into that upstream. Furthermore, the smoking article of Besso  would still perform and function as well as it should be.

	As per claims 34-36; 38; 40-41; 44; and 46-47: Besso discloses the smoking article, wherein the hollow mouth end portion 22 is formed by a hollow tube segment that is disposed at the mouth end of the filter 14 (see Para. [0098]; wherein  the mouth end filter segment may consist of a hollow tube or recess located at the mouth end of the multi-segment filter that has substantially no filtration efficiency); and wherein the length of the hollow tube segment is less than about 50%; and of the overall filter 14 length (as shown in figs. 4-5); and wherein the length of the hollow tube segment is less than about 30mm (see Para. [0099]; wherein the length of the mouth end filter segment ranges from about 3 mm to about 12 mm, more preferably from about 6 mm to about 8 mm. Where the mouth end filter segment includes a hollow tube or recess, the length of the mouth end filter segment preferably ranges from about 3 mm to about 6 mm); and wherein at least one circumferential row of perforations is located at least 5mm upstream from the downstream end of the filtration portion (see figs. 2; 4; Para. [0110-0111]; wherein the at least one circumferential row of perforations is located at least 12 mm from the mouth end of the filter); and wherein the hollow tube segment is form from a plurality of overlapping paper layers (see Para. [0125;0130;0138;0149]); and wherein the hollow tube segment is formed from an annual shaped segment of filtration material (see Para. [0082-0083; 0093]); and wherein the one or more filter segments of the filtration portion comprise a 1st filter segment, and wherein the length of the 1st filter segment is at least 8mm (see Para. [0064]; wherein the length of the filter segment ranges from about 5 mm to about 22 mm, more preferably ranges from about 8 mm to about 18 mm, most preferably about 15 mm); and wherein the length of the hollow tube segment 22 is less than the length of the 1st filter segment 14 (as shown in fig.2); and wherein the at least one circumferential row of perforations is provided at least 18mm from the mouth end of the filter (see Para. [0111]; wherein the at least one circumferential row of perforations is located at least 12 mm from the mouth end of the filter. Although, the prior art of record mentioned at least 12mm compared at least 18mm as recited in the claim but because the range of the prior art of record which is 12mm or more would overlapped the claimed limitation the range of 18mm or more).

	As per claims 37; 39; 42-43; and 45: Besso discloses the smoking article, the hollow tube segment (wherein the mouth end filter segment includes a hollow tube or recess). However, Besso does not explicitly disclose wherein the length of the hollow tube segment is at least about 8mm; and wherein the wall thickness of the hollow tube segment is at least about 100 micrometers, preferably at least about 200 micrometers; and wherein the annular shaped segment of filtration material comprises fibres of between approximately 1.5 denier per filament (dpf) and approximately 8 dpf; and wherein the difference between the ovality of the hollow tube segment after 50 percent deformation of the filter and the ovality of the hollow tube segment prior to deformation of the filter is less than 25 percent; and wherein the length of the hollow tube segment is within 2mm of the length of the first filter segment. 
On the other hand, Besso mentioned wherein the mouth end filter segment  includes a hollow tube or recess, the length of the mouth end filter segment preferably ranges from about 3 mm to about 6 mm; and wherein the rod end filter segment includes filtration material (see Para. [0083; 0093; 0101]). Although, Besso does not explicitly in detail disclose as the instant invention as listed above. However, a person having ordinary skill in the art would know that having the length of the hollow tube segment is at least about 8mm; and wherein the wall thickness of the hollow tube segment is at least about 100 micrometers, preferably at least about 200 micrometers; and wherein the annular shaped segment of filtration material comprises fibres of between approximately 1.5 denier per filament (dpf) and approximately 8 dpf; and wherein the difference between the ovality of the hollow tube segment after 50 percent deformation of the filter and the ovality of the hollow tube segment prior to deformation of the filter is less than 25 percent; and wherein the length of the hollow tube segment is within 2mm of the length of the first filter segment can only deal to make adjustable, because such modification still would not change the function of the smoking article over all. Also, it is common knowledge to form different sizes, and arrange in different location as the manufacture desire but still would not change the function of the smoking article. Further, since Applicants have not presented no explanation that these particular configurations as recited above are significant or are anything more than one of numerous configurations that a person of ordinary skill in the art would find obvious. Since, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the smoking article of Besso by having the length of the hollow tube segment is at least about 8mm; and wherein the wall thickness of the hollow tube segment is at least about 100 micrometers, preferably at least about 200 micrometers; and wherein the annular shaped segment of filtration material comprises fibres of between approximately 1.5 denier per filament (dpf) and approximately 8 dpf; and wherein the difference between the ovality of the hollow tube segment after 50 percent deformation of the filter and the ovality of the hollow tube segment prior to deformation of the filter is less than 25 percent; and wherein the length of the hollow tube segment is within 2mm of the length of the first filter segment as taught by the instant invention to further create a suitable, and quality smoking article to the consumer. Furthermore, having different sizes, shapes, locations, thickness can only deal with change in sizes, shapes or location as the manufacture desire but still would not change the true functions of the smoking article over all.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831